Citation Nr: 0714838	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-41 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from May 1972 to May 1976, 
and from August 1976 to September 1992.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision from 
the Anchorage, Alaska, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As a preliminary matter, the statement of Verner Stillner, 
M.D., dated in December 2005, was not received within 90 days 
following the mailing by the RO of notice to the veteran 
dated in May 2005, that his appeal had been certified to the 
Board for appellate review and the appellate record had been 
transferred to the Board.  See 38 C.F.R. § 20.1304(a).  
However, as the claim must be remanded for additional 
development, this evidence will be accepted as timely 
submitted and considered in this remand.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f).  If the claimed stressor is 
not combat related, as in this case, the veteran's lay 
testimony is insufficient to establish the occurrence of the 
stressor and must be corroborated by "credible supporting 
evidence." 

The veteran sought psychiatric treatment at a private 
hospital in October 2001.  He noted that he had increasing 
distress since the terrorist attack on the World Trade Center 
on September 11, 2001.  He also noted that, while in the 
Coast Guard, he used to spend a fair amount of time around 
that area.  He has survival guilt, flashbacks, and nightmares 
regarding the people he knew in that area.  The Axis I 
diagnosis was major depressive disorder, single episode, 
moderate to severe.  The Axis II diagnosis was none.  The 
Axis III diagnosis was arthritis and obesity.  The Axis IV 
psychosocial stressors were thoughts with regard to people he 
knew at the World Trade Center, geographic distance from his 
daughters, his wife's marital needs, and fears he might be 
the target of racially motivated attacks.  The Axis V Global 
Assessment of Functioning Scale (GAF) was approximately 50 at 
present, and well over 60 the previous year.  

In reply to his stressor development letter received in 
February 2003, the veteran listed two stressful events: the 
terrorist attack on the World Trade Center on September 11, 
2001; and when his leg became dangerously swollen when coming 
into contact with a large quantity of marijuana confiscated 
when stationed aboard the USCGC White Sumac in June or July 
1978.  The RO noted that the veteran was not in service 
during the World Trade Center attack, and therefore, this 
incident could not serve as an inservice stressor.  The RO 
also noted that there was no evidence of record to support 
his contention that his leg became dangerously swollen when 
being exposed to a large quantity of marijuana.  In a 
subsequent statement, the veteran offered to obtain a 
statement from a fellow sailor who also suffered from leg 
swelling due to the contact with the drug; but no such 
statement as been received.  

In a December 2005 letter, Verner Stillner, M.D., stated that 
the veteran has PTSD as a result of sustaining inflamed and 
edematous legs when coming into contact with marijuana while 
rescuing a shrimp boat, and almost losing his leg in a ship 
collision when rescuing a sinking vessel.

In an effort to corroborate the veteran's stressor 
statements, it is noted that on June 5, 1978, the USCGC White 
Sumac responded to an assistance call from the P/C Joy Toy 
which had reported a fire and explosion aboard.  The cutter 
rescued three crewmen from the water and extinguished the 
fire.  A search of the Joy Toy uncovered 102 bales of 
marijuana.  The veteran's service medical records show that 
he contracted allergic dermatitis in May 1977 due to 
marijuana exposure on duty, not 1978.  In addition, the 
service personnel records contained in the claims file note 
that the veteran served aboard the USCGC White Sumac but it 
is unclear whether he served on that ship in June 1978 or 
whether he is referring to another incident.  As there is 
still insufficient evidence of record to attempt to verify 
this or any other alleged stressors, the veteran will be 
provided another opportunity to provide more detailed 
evidence to enable verification of a stressor through 
military records.  See generally Thurber v. Brown, 5 Vet. 
App. 119 (1993) (evidence initially developed by the Board 
which had never been disclosed to a veteran, could prejudice 
a veteran unless the veteran was provided an opportunity to 
respond.)

If the adjudicator concludes that the record establishes the 
existence of a stressor or stressors, then the case should be 
referred for a medical examination to determine the 
sufficiency of the stressor and whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  In such a referral, the adjudicator should specify to 
the examiner precisely what stressors have been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether stressors to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.

Accordingly, this appeal is REMANDED for completion of the 
following:

1.  Ask the veteran to provide more 
specific information 
(dates/locations/unit or ship assigned, 
names of service members injured and/or 
killed) regarding his claimed stressor 
events in service and to attempt to 
obtain a statement form the fellow 
serviceman who also allegedly contracted 
contact dermatitis.  

2.  The veteran's unit assignments or 
assignment orders should be obtained.  If 
the veteran provides sufficient detail, 
including a reasonable time interval, and 
the event pertains to an incident of the 
type which may have been reported in unit 
records or a ship's log, seek 
corroboration of the alleged stressors 
from the U. S. Army and Joint Services 
Records Research Center (JSRRC) and the 
Naval Historical Center Ships History 
Branch, as appropriate.  Send copies of 
personnel records that show the veteran's 
service dates, duties, and units of 
assignment, etc.  If unable to locate any 
relevant records, inform the veteran of 
the results of the requests.

3.  If it is determined that a stressor 
has been verified, the veteran should be 
provided an appropriate examination.  The 
claims file and a copy of this remand 
should be reviewed by the examiner as 
part of the overall examination.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, to 
include psychological testing and an 
opinion as to whether the veteran has 
PTSD, and if so, whether this disorder is 
as likely as not related to the verified 
stressor(s).  The report of examination 
should include a complete rationale for 
all opinions expressed.  

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

